EXHIBIT 10.2
 
EXHIBIT A
 
THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF OR IN
CONNECTION HEREWITH HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR REGISTERED UNDER ANY STATE SECURITIES
LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO (A) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (B) AN OPINION OF COUNSEL
SATISFACTORY TO THE BORROWER THAT REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT, OR (C) AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE), IN EACH OF CASES (A) THROUGH (C)
IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES.
 
CGSI AEQUITAS BRIDGE PROMISSORY NOTE
 
$
   500,000
 
September 29, 2008



FOR VALUE RECEIVED, Capital Growth Systems, Inc., a Florida corporation (the
“Company” or “Borrower hereby promise to pay to the order of Aequitas Catalyst
Fund, LLC -Series B (“Lender”), the principal sum of Five Hundred Thousand
Dollars ($500,000), together with interest thereon from the date of this
Promissory Note (the “Note”). Simple interest shall accrue on the principal
balance of this Note at five percent (5%) per annum. The principal and accrued
interest shall be due only upon an Event of Default (as defined in that certain
CGSI Aequitas Bridge Note Purchase Agreement of even date herewith, by and
between the Company and Lender (the “Purchase Agreement”)). Any capitalized term
used but not defined herein shall have the meaning ascribed to such term in the
Purchase Agreement.
 
1. Payment. All payments shall be made in lawful money of the United States of
America at the principal office of the Company, or at such other place as the
holder hereof may from time to time designate in writing to the Company. Payment
shall be credited first to Costs (as defined below), if any, then to accrued
interest due and payable and any remainder applied to principal. Prepayment may
be made in whole or part without penalty, and the Company shall fund prepayments
as provided for in the Purchase Agreement. In connection with the delivery,
acceptance, performance or enforcement of this Note, the Company hereby waives
demand, notice, presentment, protest, notice of dishonor and other notice of any
kind, and assents to extensions of the time of payment, release, surrender or
substitution of security, or forbearance or other indulgence, without notice.
The Company agrees to pay all amounts under this Note without offset, deduction,
claim, counterclaim, defense or recoupment, all of which are hereby waived.
 
2. No Security Interest. This Note is unsecured.
 
1

--------------------------------------------------------------------------------


 
3. Amendments and Waivers; Resolutions of Dispute; Notice. The amendment or
waiver of any term of this Note, the resolution of any controversy or claim
arising out of or relating to this Note and the provision of notice shall be
conducted pursuant to the terms of the Purchase Agreement.
 
4. Successors and Assigns. This Note applies to, inures to the benefit of, and
binds the successors and assigns of the parties hereto; provided, however, that
the Company may not assign its obligations under this Note without the written
consent of Lender and Lender may not, without the written consent of the Company
(which shall not be unreasonably withheld), assign all or any portion of this
Note to any person or entity. Any transfer of this Note may be effected only
pursuant to the Purchase Agreement and by surrender of this Note to the Company
and reissuance of a new note to the transferee, who agrees in writing in form
satisfactory to Lender to be bound by the terms of the Purchase Agreement.
Lender and any subsequent holder of this Note receives this Note subject to the
foregoing terms and conditions, and agrees to comply with the foregoing terms
and conditions for the benefit of the Company and any other lenders.
 
5. Officers and Directors not Liable. In no event shall any officer or director
of the Company be liable for any amounts due and payable pursuant to this Note.
 
6. Expenses. The Company hereby agrees, subject only to any limitation imposed
by applicable law, to pay all expenses, including reasonable attorneys’ fees and
legal expenses, incurred by the holder of this Note (“Costs”) in endeavoring to
collect any amounts payable hereunder which are not paid when due, whether by
declaration or otherwise. The Company agrees that any delay on the part of the
holder in exercising any rights hereunder will not operate as a waiver of such
rights. The holder of this Note shall not by any act, delay, omission or
otherwise be deemed to have waived any of its rights or remedies, and no waiver
of any kind shall be valid unless in writing and signed by the party or parties
waiving such rights or remedies.
 
7. Governing Law. This Note shall be governed by and construed under the laws of
the State of Illinois as applied to other instruments made by Illinois residents
to be performed entirely within the State of Illinois. Any dispute with respect
to this Note shall be litigated in the state or federal courts situated in Cook
County, Illinois.
 
8. Approval. The Company hereby represents that it has approved the execution of
this Note based upon a reasonable belief that the principal provided hereunder
is appropriate for the Company after reasonable inquiry concerning the Company’s
financing objectives and financial situation. In addition, the Company hereby
represents that it intends to use the principal of this Note primarily for the
operations of its business, and not for any personal, family or household
purpose.
 
9. Conversion.
 
9.1 Subsequent Financing. If a Subsequent Financing has occurred on or before
the Outside Date, then immediately upon completion of the Subsequent Financing,
this Note and the entire principal amount hereof shall automatically, without
any further action on the part of Lender or the Company, convert into a
Subsequent Debenture having a principal amount of $500,000; provided, that any
interest accrued on this Note prior to the Subsequent Financing shall be added
to the principal amount of the Subsequent Debenture or paid at the Company’s
option, and the Company shall be authorized to replace the Note with the form of
Subsequent Debenture called for in the Purchase Agreement.
 
2

--------------------------------------------------------------------------------


 
9.2 No Subsequent Financing. If a Subsequent Financing has not occurred by the
Outside Date, then on the day immediately following the Outside Date, this Note
and the entire principal amount hereof shall automatically, without any further
action on the part of Lender or the Company, convert into a New Unsecured
Debenture having a principal amount of $500,000; provided, that any interest
accrued on this Note prior to the Outside Date shall be added to the principal
amount of the New Unsecured Debenture or paid at the Company’s option, and the
Company shall be authorized to replace this Note with the form of New Unsecured
Debenture called for in the Purchase Agreement.
 
9.3 Effect of Conversion. Upon a conversion of this Note, the Company shall be
forever released from all of its obligations and liabilities under this Note
related to the converted principal amount. Effective as of the conversion, upon
delivery of the New Unsecured Debenture or Subsequent Debenture evidencing the
conversion, this Note shall thereafter only evidence the obligation to pay all
interest accrued through the date of conversion.
 
IN WITNESS WHEREOF, THE COMPANY has executed this Note on the day and year first
above written.
 


 
 
 
 
 
Capital Growth Systems, Inc..
 
 
 
By:
 
 
Its:
 

 
 

3

--------------------------------------------------------------------------------




